Citation Nr: 1311134	
Decision Date: 04/04/13    Archive Date: 04/19/13

DOCKET NO.  10-36 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for chondromalacia and degenerative joint disease of the right knee status post total knee replacement.

2.  Entitlement to service connection for osteoarthritis and degenerative joint disease of the left knee status post total knee replacement, to include as due to the right knee disability.

3.  Entitlement to service connection for residuals of a right hip injury. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from October 1966 to June 1971.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied service connection for chondromalacia of the right knee status post total knee replacement, service connection for osteoarthritis of the left knee status post total knee replacement, and service connection for residuals of a right hip injury.

The Veteran testified at a January 2013 videoconference hearing before the undersigned Veterans Law Judge.  The hearing transcript has been associated with the Virtual VA electronic claims file.

Subsequent to the issuance of the November 2011 Statement of the Case, the Veteran submitted additional evidence in November 2012, for which a waiver of initial RO consideration was provided.


FINDINGS OF FACT

1.  The Veteran has currently diagnosed bilateral knee degenerative joint disease.

2.  The Veteran was treated for a knee injury during service.

3.  Bilateral knee degenerative joint disease symptoms were not chronic in service and have not been continuous since service separation.
4.  The Veteran's bilateral knee degenerative joint disease is not etiologically related to service.

5.  The Veteran has a current right hip strain disability.

6.  The Veteran did not sustain a right hip injury in service. 

7.  The Veteran's right hip disability is not etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for chondromalacia and degenerative joint disease of the right knee status post total knee replacement have not been met.             38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R.           §§ 3.102, 3.159, 3.303, 3.309 (2012). 

2.  The criteria for service connection for osteoarthritis and degenerative joint disease of the left knee status post total knee replacement, to include as due to the right knee disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309. 

3.  The criteria for service connection for residuals of a right hip injury have not been met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R.              §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

VA has met its duty to notify and assist the Veteran in this case.  In a July 2009 letter, VA informed the Veteran of the evidence necessary to substantiate his claims, evidence VA would reasonably seek to obtain, and information and evidence for which the Veteran was responsible.  The July 2009 letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's service treatment records, VA treatment records, private treatment records, VA examination reports, and the January 2013 hearing transcript have been associated with the claims file.  The Veteran was afforded VA examinations in July 2011 and September 2011.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in greater detail below, the Board finds that the VA examinations and opinions obtained in this case are adequate as they are predicated on review of the claims folder and medical records contained therein; contain a description of the history of the disabilities at issue; document and consider the Veteran's complaints and symptoms; and contain an adequate opinion with regard to service connection along with a statement of reasons bases for the opinions rendered.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. 3.159(c)(4).

Additionally, during the January 2013 hearing, the Veteran testified that he was receiving Social Security Administration (SSA) disability benefits for his bilateral knee disability.  Normally, VA has a duty to obtain SSA records when it has actual notice that the Veteran is receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  In this case, however, the Board finds that obtaining these records would provide duplicate evidence already of record.  During the January 2013 hearing, the Veteran stated that the evidence submitted to the SSA for his disability determination was based on private treatment records for his bilateral knee condition from Kaiser Permanente.  He indicated that the hip disability was not part of the SSA determination.  Upon careful review of the claims file, the Board finds that the private treatment records from Kaiser Permanente regarding the Veteran's bilateral knee disability, including the most recent submissions dated November 2012, are of record.  Further, during the January 2013 hearing, the undersigned asked questions to help identify any outstanding treatment for his claimed disabilities.  The Veteran and his representative did not identify any other outstanding medical evidence.  For these reasons, the Board finds that a remand to obtain SSA records is not required.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that VA is not required to obtain SSA records in all cases but only where potentially relevant to the claims on appeal).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The Veteran's bilateral knee disability, which includes degenerative joint disease, is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) is applicable.  Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   
Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a) (2012).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R.                 § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown,         10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  The Veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465. 
The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski,   1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186   (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The U.S. Court of Appeals for Veteran Claims has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177   (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 
Service Connection for a Right Knee Disability

The Veteran contends that he injured his right knee playing football while in service in October 1969.  The Veteran further states that his left knee disability is a direct cause of his right knee disability; specifically weight bearing distribution and overcompensation for his right knee disability.  The Board will address both claims separately below.  

At the outset, the Board finds that the Veteran's right knee disability has been diagnosed as chondromalacia and degenerative joint disease.  See March 2009 Kaiser Permanente X-ray report, August 2009 VA treatment report, and July 2011 VA examination.  As such, the Board finds that the Veteran has a current disability which is a "chronic disease" as prescribed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) is applicable.  Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).

On the question of in-service injury or disease, the Board finds that the Veteran sustained a right knee injury during service.  Service treatment records reflect treatment for a left knee injury in October 1969; however, the Veteran contends that service treatment records are in error as the injury occurred on his right knee.  The Board finds the Veteran's contentions credible.  First, the Veteran has consistently and repeatedly maintained that he sustained a right knee injury during service.  See, February 2009 VA form 21-526, August 2009 VA treatment record, and July 2011 VA examination.  Further, a statement dated October 2009 from B.C., the Veteran's former wife, attests that she witnessed the injury to the Veteran's right knee.  Also, one of the Veteran's former football teammates (D.A.) submitted a statement contending that he witnessed the Veteran injure his right knee while paying football.  As such, the Board finds that the Veteran did sustain a right knee injury during service.

The Board next finds that the evidence of record weighs against the Veteran's contention of chronic right knee symptomatology during service and continuous symptoms since service separation.  At the January 2013 hearing, the Veteran testified that after his right knee injury in 1969 he continued to have pain and episodes of locking after service separation.  Specifically, the Veteran stated that his right knee would "lock up" and would force him to sit down, straighten his leg, and move his knee cap around in order to regain motion.  The Veteran reported that he had his knee drained on several occasions after his initial injury in service.  See January 2009 report from Dr. C.M., VA treatment reports dated August 2009, and hearing transcript at pg. 6.  The Veteran underwent knee surgery in 1979 in order to remove multiple loose bodies in the right knee.  During 2006 and 2007, the Veteran underwent multiple intraarticular injections into his knee and finally had bilateral knee replacements in 2009.  

On the question of symptoms in service, the evidence weighing against such finding includes service treatment records, which contain only two reports in October 1969 which pertain to a knee injury.  In one October 1969 follow-up service treatment report, the examining physician noted knee effusion, but very little pain.  All other service treatment records, including the February 1971 separation examination, do not reveal any complaints, notation, findings, or diagnosis for a knee injury (right or left).  In efforts to explain this absence of complaints in his separation examination, the Veteran stated that he just wanted out of the military in order to get home to his wife and baby.  See January 2013 hearing transcript at pg. 14.  Although this may explain why the Veteran did not report his right knee condition at the separation examination, it does not explain the lack of complaints or treatment while in service from November 1969 to February 1971.

The Board further finds that, after service separation in 1971, the evidence does not demonstrate any complaints or treatment for a right knee condition until 1979, which is a factor weighing against a finding of continuous symptoms in this case.  Moreover, the Veteran testified that immediately after service separation he was employed as a police officer.  See hearing transcript at pg. 7-8.  Although the Veteran testified that his training as a police officer was not very intense, the Veteran stated that the physical agility test for police officers involved push-ups, sit-ups, and cardiovascular exercise, which the Board finds would have required extensive use of his knees.  

Importantly, private treatment records from Kaiser Permanente dated September 1979, report that the Veteran injured his right knee playing baseball one year prior (approximately 1978).  Notably, the September 1979 private treatment record did not reference or discuss any prior in-service right knee injury.  The Board finds this evidence to be highly probative.  Had the Veteran been suffering from knee pain and locking episodes since service separation, it would be reasonable to assume that he would have reported this prior injury to the Kaiser Permanente physicians who were treating him and performed surgery on the right knee condition in 1979.  The Board finds that the Veteran's statements made in the course of treatment in 1979 to his private doctor have greater probative value than the statements made pursuant to the VA compensation claim because statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  For these reasons, the Board finds that the Veteran's right knee disability was not chronic in service and has not been continuous since service separation.

The Board further finds that the weight of the competent and probative evidence does not demonstrate that the Veteran's right knee disability is related to service.  
Weighing in favor of the Veteran's claim is a private examination by Dr. C.M. dated January 2009.  In the evaluation, the Veteran reported that he injured his right knee playing football during service.  The Veteran further stated that in 1979 he underwent knee surgery secondary to a diagnosis of multiple loose bodies in the right knee and chondromalacia of the medial femoral condyles.  Since that time, the Veteran reported progressive debilitating right knee pain.  The Board notes that the 1978 baseball injury was not noted or discussed by Dr. C.M.  The Veteran was diagnosed with chronic right knee strain and osteoarthritis of the right knee.                Dr. C.M. opined that both of the Veteran's knee complaints are service related.  In support of his conclusion, Dr. C.M. stated that the Veteran had specific incidents of trauma while on active duty in the Air Force resulting in chronic right knee pain.  In addition, the Veteran had experienced bridging symptoms of chronic right knee pain with ultimate surgical repair of the right knee on two separate occasions.  

In March 2010, Dr. C.M. provided an addendum opinion which included a review of the Veteran's military records, lay statements from the Veteran's former wife and fellow teammate.  In his March 2010 opinion, Dr. C.M. stated that the Veteran did in fact injure his right knee during service and noted that nothing in the record dissuaded his opinion.  The Board finds, however, that Dr. C.M. did not discuss the Veteran's baseball injury in 1978 to his right knee, which the Board finds weighs against the doctor's nexus opinion.  

The evidence of record also contains a November 2010 letter from Dr. R.K., which provides a positive nexus opinion linking the Veteran's right knee disability and service.  In his letter, Dr. R.K. noted that he had been treating the Veteran for approximately a year and a half and had performed bilateral knee replacement surgery.  Dr. R.K. stated that he reviewed service treatment records and lay statements of record and opined that the injury sustained in the military was as likely as not related to his current condition and contributed to the need for knee replacements.  Like Dr. C.M., Dr. R.K. did not discuss the 1979 Kaiser Permanente treatment record which noted a baseball injury to the right knee in 1978. 

Weighing against the Veteran's claim for service connection is a July 2011 VA examination report of the Veteran's left knee.  During the examination, the July 2011 VA examiner noted the Veteran's reported military history, including the October 1969 football injury and post-service treatment for his right knee disability.  The VA examiner noted that, although service treatment records reflected a left knee injury, the Veteran claimed that his in-service injury was to his right knee.  The VA examiner did not discuss or reference the 1978 baseball injury to the right knee.  The VA examiner stated that there was no indication on the Veteran's entrance examination or separation examination that he had any knee problems (right or left), either preliminarily or at the time of separation.  Further, the VA examiner noted that, based on the written description of the physical findings in the Veteran's service treatment records from October 1969, it was not as least as likely as not that the twisting of his knee would have led to severe osteoarthritis changes later in life, necessitating a total knee replacement.    

In a subsequent September 2011 VA examination, which also weighs against the Veteran's claim, the VA examiner noted the Veteran's reported history, reviewed the claims file, and conducted a physical examination of both knees.  The September 2011 VA examiner diagnosed the Veteran with bilateral total knee arthroplsty with chronic post-operative pain and bilateral knee advanced degenerative joint disease.  The VA examiner opined that the right knee advanced degenerative joint disease treated with total arthroplasty knee replacement was less likely as not caused by or a result of the injury shown in service in October 1969.  The VA examiner reasoned that there was no indication in either the entrance examination or separation examination of any knee problems (right or left).  Further, the VA examiner stated that the Veteran's medical records indicated that he sustained an injury to his right knee while playing baseball in 1978,  leading to surgery in 1979.  The VA examiner noted that there was no mention of the purported in-service right knee injury in the 1979 medical reports.  

The Board finds the September 2011 VA examiner's opinion to be the most probative and persuasive evidence that the Veteran's current right knee disability is not related to service.  The opinion was based on the examiner's review of claims file, the Veteran's statements, a physical examination, and was supported by a rationale.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion). Additionally, the Board considers it significant that the September 2011 VA nexus opinion constitutes the only medical evidence of record that addresses the Veteran's 1978 baseball injury to the right knee.

The Board recognizes that although the private opinions from Dr. C.M. and  Dr. R.K indicate that they reviewed service treatment records and lay statements from B.C. and D.A., there is no discussion of the Veteran's post-service treatment for a right knee injury in 1978 requiring surgery in 1979.  Such an omission of pertinent clinical evidence reduces the probative value of the examiners' opinions.  As such, the Board finds that the private medical opinions have less probative value than the September 2011 VA examination report and opinion, which was based on a full review of the in-service and post-service treatment records, examination of the Veteran, and a thorough rationale for the opinion.

The Board has also considered the Veteran's statements asserting a nexus between his currently-diagnosed right knee disability and his in-service football injury.  While the Veteran is competent to report symptoms as they come to him through his senses, a right knee disability, including chondromalacia and degenerative joint disease, are not the type of disorders that a lay person can provide competent evidence on questions of etiology.  See Layno, at 465 (competent lay evidence is evidence not requiring that the proponent have specialized education, training, or experience, but is provided by a person who has knowledge of facts or circumstances and conveys matter that can be observed and described by a lay person); see also Rucker, at 74 (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).  In sum, the weight of the competent and probative evidence does not demonstrate a relationship between the Veteran's current right knee disability and his military service.

Accordingly, the Board finds that a preponderance of the evidence is against the claim for service connection for a right knee disability, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R.              § 3.102. 

Service Connection for a Left Knee Disability

The Veteran does not contend that his left knee disability is directly related to service.  In the July 2011 VA examination, the Veteran denied that he ever injured his left knee in service.  Instead, the Veteran asserts that his left knee disability is due to overcompensation for his right knee disability.  See September 2011 VA examination and January 2013 hearing testimony at pg. 15.

Although the Veteran has a current diagnosis of osteoarthritis and degenerative joint disease of the left knee, as stated by the Veteran himself, he did not incur an in-service injury to his left knee.  As such, service connection on a direct basis is not warranted.  See Shedden, 381 F.3d 1163; see also Hickson, 12 Vet. App. 247, 253.  

As mentioned above, service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R.                § 3.310(a).  Although the September 2011 VA examiner stated that it is as lest as likely as not that the Veteran's left knee developed osteoarthritis changes due to overcompensation for his chronic right knee condition, the Veteran's right knee condition has not been found to be related to service.  Importantly, service connection for the Veteran's right knee disability has not been established; as such, secondary service connection, which requires a nexus between the current disability and a service-connected disability, is not warranted.  See 38 C.F.R. § 3.310(a).  

Service Connection for Residuals of a Right Hip Injury

The Veteran contends that his current right hip disability is due to an injury he sustained in service.  Specifically, the Veteran stated that, during a football game in 1969, his hip joint "popped out" after being tackled.  He claims that he was treated with heat and pain medication during half-time and continued to play the second half of the game.  The Veteran further contends that he was treated after the game and diagnosed with a right hip dislocation.   

At the outset, the Board finds that the Veteran has a current diagnosis of a right hip strain.  See September 2011 VA examination report.  

The Board further finds that the Veteran's right hip strain is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply.  See Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).

Next, the Board finds that the competent and probative evidence of record does not demonstrate that the Veteran sustained a right hip injury in service.  Service treatment records, including the February 1971 separation examination, do not contain any complaints, treatment, or diagnosis of a right hip injury.  Despite having been treated during service for other orthopedic injuries, including: a right ankle sprain, a knee injury, left thigh contusion, right groin pain, and right elbow injury, the Veteran did not report any symptoms relating to his right hip.  

The Board has considered the Veteran's statements, particularly his contention that he dislocated his right hip and was treated for the injury in service.  The Board has also considered statements dated October 2009 from the Veteran's former wife and his former teammate attesting to the Veteran's right hip injury during service.  Moreover, the Board has reviewed newspaper articles submitted by the Veteran which reference the Veteran's name and an unspecified injury.  

As noted above, lay assertions are competent to provide testimony and statements concerning factual matters of which he/she has firsthand knowledge (i.e., experiencing an in-service accident).  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In this case, the Board observes that the negative clinical evidence of record showing the existence of an in-service right hip injury contradicts the lay assertions regarding the existence of such an in-service injury, thus diminishing the probative value of the lay statements of record.  The Board finds the numerous contemporaneous service treatment records, showing that the Veteran was treated for other orthopedic conditions with no mention of a dislocated hip injury in service is substantially more probative than the lay statements of record.  

Further, the Board finds that there is no competent and credible evidence linking  the Veteran's right hip strain and service.  Instead, as stated by the Veteran himself during the September 2011 VA evaluation, his hip pain resolved within a few days of his purported injury in service and did not return until after bilateral knee replacements in 2009.  The September 2011 VA examiner noted that the Veteran's groin injury in service was not related to an injury or strain of the hip.  The VA examiner stated that there was no evidence of a hip condition during his separation examination in 1971.  For these reasons, the VA examiner opined that the Veteran's right hip strain was less likely than not incurred in or caused by his in-service groin injury.  The Board finds the September 2011 VA examiner's opinion to be highly probative evidence that the Veteran's right hip strain is not related to service.  The opinion was based on the examiner's review of claims file, the Veteran's statements, a physical examination, and was supported by a rationale.  See Prejean, 13 Vet. App. 444.

In sum, the Board finds that the competent and probative evidence of record does not establish an in-service injury to the right hip or a link between the Veteran's currently diagnosed right hip strain and service.  Accordingly, the Board finds that a preponderance of the evidence is against the claim for service connection for residuals of a right hip injury, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for chondromalacia of the right knee status post total knee replacement is denied.

Service connection for osteoarthritis of the left knee status post total knee replacement, to include as due to a right knee disability is denied.

Service connection for residuals of a right hip injury is denied. 




_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


